            Case 1:19-cr-10444-NMG Document 14 Filed 01/21/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

v.

WILLIAM ANGELESCO                                          Criminal No. 19-10444-NMG



             Defendant.


                 JOINT MEMORANDUM FOR INITIAL STATUS REPORT

       The parties submit this joint memorandum addressing the issues set out in Local Rule

116.5(a).

       1.       Status of Automatic Discovery and Any Pending Discovery Request

       On December 20, 2019, the government produced automatic discovery as required under

the Local Rules.

       2.       The Timing of Any Additional Discovery to be Produced

       The government will make such further and pre-trial disclosures as are required by law.

       3.       The Timing of Any Additional Discovery Requests

       The defendants have not indicated whether they will request any further discovery.
             Case 1:19-cr-10444-NMG Document 14 Filed 01/21/20 Page 2 of 3



        4.       The Timing of Pretrial Motions

        The defendant will advise the Court when he is prepared to file substantive motion after

he has had a chance to review the discovery provided by the government.

        5.       The Timing of Expert Witness Disclosures

        The defendant requests expert discovery pursuant to Fed. R. Crim. P. 16(a)(1)(G) and the

parties request that the Court order that such discovery be produced no later than 60 days prior to

trial in this matter, with reciprocal discovery to be produced no later than 30 days before trial.

        8.       Excludable delay

        The parties jointly ask the Court to exclude the time from January 21, 2020 until the date

of the next status conference, under 18 U.S.C. § 3161(h)(7)(A), because the parties have needed

the time, and continue to need the time, to produce and review discovery in this case. The ends

of justice served by this exclusion outweigh the interests of the public and the defendants in a

speedy trial.

        8.       Final/interim status conference

        The parties ask the Court to schedule an interim status conference in approximately 90

days.

                                                       Respectfully submitted,



                                                       ANDREW E. LELLING
                                                       United States Attorney


                                               By:     /s/Laura J. Kaplan
                                                       Laura J. Kaplan
                                                       Assistant U.S. Attorney




                                                   2
        Case 1:19-cr-10444-NMG Document 14 Filed 01/21/20 Page 3 of 3



WILLIAM ANGELESCO
By his attorneys,


/s/ Carmine Lepore
Carmine Lepore, Esq.


Boston, MA 02110




                                      3
